UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERIC DRAKE,

                               Plaintiff,

                        -against-                                      19-CV-9335 (CM)

                                                                   ORDER OF DISMISSAL
 DONALD J. TRUMP; MICHAEL PENCE;
 MELANIA TRUMP; KAREN PENCE,

                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction. By order dated October 17, 2019, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis. The Court dismisses the complaint for the

reasons set forth below.

                                    STANDARD OF REVIEW

        The court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). The court must also dismiss a complaint if

the court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil
Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff filed this complaint asserting claims against President Trump, Vice-President

Pence, and their wives. Plaintiff alleges that he “possesses genuine spiritual gifts of foresight by

the Almighty. The Plaintiff[’]s gifts are accurate and he has predicted many future events that
                                                   2
could not be considered as guesses or just being lucky.” Plaintiff has written letters to the

president and the vice-president “to assist in protecting citizens of this nation from disasters that

the Plaintiff has foreseen.” In those letters, Plaintiff requested that Defendants “survey the entire

coastal area of California,” but they never responded to the letters, “possibly because of

Plaintiff’s race.” (ECF 2 ¶¶9-12, 18-19) Plaintiff alleges that many thousands of people will die

in these upcoming disasters.

       Among other assertions, Plaintiff states: that President Trump’s meeting with Kanye West

“showed how wild and unintelligent Mr. West is and it was a mischaracterization of black people

in general”; that instead of asking millionaire Steve Harvey, “what do you want?” the president

should have “asked that question of the people that resides [sic] in the projects and slums just a

few blocks from the White House”; and that the president granted a posthumous pardon to Jack

Johnson, the “well-known black boxer,” in an attempt to “appear more liberal and sensitive to

race relations.” (Id. ¶¶ 13-16.)

       Plaintiff invokes the Court’s federal question jurisdiction, asserting that Defendants have

violated federal constitutional and statutory law, and he also asserts claims of negligence, gross

negligence, breach of duty, and intentional infliction of emotional distress. Plaintiff seeks an

order from the Court directing the president and vice-president to “conference” with Plaintiff “to

save American lives and for national security.” (Id. ¶ 15.)

                                           DISCUSSION

       Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,
                                                  3
657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

       Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    October 28, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                  4
